 



Exhibit 10.4

 

 

AMENDED SALARY ARRANGEMENT WITH EXECUTIVE OFFICERS

 

Effective January 1, 2012 the base salary of Jeffrey T. Schlarbaum, President of
the Company, was increased from $236,250 to $254,500. The increase includes a
merit increase of $12,250 and an adjustment of $6,000 in lieu of automobile
expense allowances previously provided.

 

Effective January 1, 2012 the base salary of Donald S. Doody, Executive Vice
President of the Company, was increased from $197,400 to $207,600.





34

 